IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


In re the Matter of the Marriage of
                                                    No. 70959-3-1                              m

TAMMY J. TRIPLETT,
                                                                                         rv>
                                                    DIVISION ONE
                      Respondent,
            and                                     UNPUBLISHED OPINION
                                                                                         V?
STEPHANIE L. CASE,

                      Appellant.                    FILED: July 21, 2014


       Spearman, C.J. — Stephanie Case appeals the trial court's order granting

dismissal of her petition to modify child support and denial of her motion for

reconsideration. She argues the trial court erred in ruling on Tammy Triplett's

motion to dismiss because (1) the trial court lacked subject matter jurisdiction, (2)

she was entitled to default judgment, (3) the motion to dismiss was filed in

violation of the court rules, (4) the trial court failed to enter required findings of

fact and conclusions of law, (5) dismissal without a full evidentiary hearing

violated her right to due process, and (6) the trial court's actions demonstrate

bias and extreme prejudice. We affirm, and deny each party's request for

attorney fees and costs on appeal.

                                         FACTS

       On January 8, 2013, Stephanie Case filed a motion to adjust her child

support obligations. Noting her recent unemployment and outstanding debt, she

requested that the court deviate from the standard calculation and reduce her

child support obligation to $50 per month, pending reemployment. That same

day, Case filed a motion for relief of judgments, in which she requested the court
No. 70959-3-1/2

grant relief from judgments ordering her to pay part of an outstanding childcare

debt which, according to Case, was incurred entirely by Triplett. On February 6,

2013, the trial court granted Case's motion to adjust in part, reducing her support

obligation to $200 per child, pending reemployment. The court denied her

request for relief from the childcare judgments.

       The February 6 order set forth a method for the parties to recalculate child

support obligations once Case found new employment. The order stated:
       The obligor shall actively seek reemployment. Obligor shall notify
       obligee within two (2) days of obtaining reemployment. When
       reemployment has been obtained, child support shall be
       recalculated based on obligor's new income, as well as the
       obligee's then current income, and the adjusted support shall be
       effective the month following reemployment. Ifthe parents are
       unable to reach agreement regarding child support based on their
       respective incomes, the issue of the adjusted and permanent order
       of child support may be addressed on the family law motions
       calendar, retroactive to the month following the month in which the
       obligor is reemployed.

Clerk's Papers (CP) at 30:3.9.

       After Case returned to employment, she and Triplett were unable to reach

agreement regarding child support. Consequently, on June 24, 2013, Case filed
a petition for modification of her child support obligations. She requested a
deviation from the standard calculation, based on "extreme involuntary debt,"

namely, the judgment for outstanding childcare debt. CP at 40. The petition was
scheduled for trial by affidavit on October 10, 2013.
No. 70959-3-1/3

       Subsequently, on July 16, 2013, Triplett filed motions to dismiss the

petition and to adjust child support. In her motion to dismiss, Triplett alleged,

among other things, that "Respondent's Petition does not allege any statutory

factors required by RCW 26.09.170 to modify child support and should be

dismissed." CP at 51. Triplett noted her motions for oral argument on August 2,

2013, on the family law motions calendar. At the start of the August 2 hearing

the commissioner explained to the parties that, because Case's motion for

modification had been noted for trial by affidavit, Triplett's motions were

improperly set on the family law motions calendar. The commissioner declined
to rule on the merits of Triplett's motions, dismissed the motions without

prejudice, and informed Triplett that she could resubmit the motions in writing,
without oral argument, to the commissioner presiding overthe trial by affidavit

calendar.

       On August 6, 2013, Triplett renoted her motion to dismiss and motion to

adjust child support on the trial by affidavit calendar without oral argument. On
August 9, 2013, Case filed a motion/declaration for an order of default against
Triplett regarding her petition to modify child support. All three motions were

scheduled for hearing on August 23, 2013.

       On September 9, 2013, the court entered an order dismissing Case's
petition for modification of child support. On the same date, the court denied
without prejudice Triplett's motion to adjust child support and directed thatthe
No. 70959-3-1/4

matter should be renoted on the family law motions calendar. CP at 99-100, 382.

Although, the court did not specifically address Case's motion for default, the

dismissal of her petition had the practical effect of denying the motion.

       Case moved for reconsideration of the court's September 9 rulings a few

days later. The court denied Case's motion for reconsideration on September
16, 2013. On October 4, 2013, Case appealed the dismissal of her petition for

modification and the denial of her motion for reconsideration.

       While this appeal was pending, the parties proceeded to oral argument on

Triplett's motion to adjust on October 11, 2013. At the hearing, Triplett presented
worksheets documenting Case's earnings and requested that support be

recalculated in light ofthose amounts. She also moved the court to extend
support for the parties' son, S.C., because, according to her, although S.C. was
19 years old, he was still enrolled in high school. In response, Case attempted to
relitigate issues raised in her unsuccessful petition for modification. She argued
again that she was entitled to a deviation, this time citing Triplett's higher income
and her own significant debt arising from her period of unemployment. Case also
argued that her support obligation for S.C. had terminated because S.C. had
graduated high school. Case presented a copy ofa screen shot ofS.C.'s
Facebook page, in which S.C. represented that he had graduated from high
school in December 2012.
No. 70959-3-1/5

       The court granted Triplett's motion to adjust child support in part. It

adjusted Case's support obligation based on Triplett's documentation of wages,

but refused to extend support for S.C. because he was over 18 and the evidence

was insufficient to establish that he was still enrolled in high school. 10/11/13

VRP at 13-15; CP 148-55. The court denied Case's request for a downward

deviation of her support obligation because the basis for the request was legally

insufficient.

       Case appeals the orders regarding the motion to dismiss the petition for

modification of child support, specifically the order reserving the motion to the

trial by affidavit calendar (August 2), the order dismissing the petition (September

9), and the order denying the motion to reconsider the dismissal (September 16).
Although Case did not file a notice ofappeal regarding the October 11, 2013
child support adjustment order, she also seeks review of that order.
                                   DISCUSSION

        Case assigns numerous errors with respect to the trial court's September
9, 2013 dismissal of her petition for modification, September 16, 2013 denial of
her motion for reconsideration, and October 11, 2013 order granting in part and

denying in part Triplett's motion to adjust. As a preliminary matter, we consider
the appealability ofthe trial court's October 11 order, which was not designated
in Case's notice of appeal.
No. 70959-3-1/6

       Case seeks review of the October 11 order pursuant to RAP 2.4(b), which

provides, in relevant part:

       Order or Ruling Not Designated in Notice. The appellate court
       will review a trial court order or ruling not designated in the notice,
       including an appealable order, if (1) the order or ruling prejudicially
       affects the decision designated in the notice, and (2) the order is
       entered, or the ruling is made, before the appellate court accepts
       review.

The application of this rule was discussed in Franz v. Lance. 119 Wn.2d 780, 836

P.2d 832 (1992). In that case, the appellants contended that because they timely

filed a notice of appeal from an order imposing sanctions against them, the

appellate court could also consider the underlying judgment finding them liable to

respondents. The Supreme Court agreed.

       A party need not file a notice of appeal within 30 days of every
       appealable order or judgment but may instead await the final
       decision in the case. If a timely notice of appeal is filed from that
       decision, the appellate court will review prior orders and judgments,
       even those which were immediately appealable, ifthey prejudicially
       affect the final judgment.

\± at 781 (citations omitted) (emphasis added).

       Here, the October 11 order was entered well after the orders designated in

the notice. Moreover, the order was responsive to a different motion, brought by

a different party, than the orders designated in the notice ofappeal. Although
Case contends the October 11 order prejudicially affected the September 9 and
No. 70959-3-1/7

16 orders, she fails to explain in what way. Because Case fails to satisfy both

prongs of RAP 2.4(b) her requestfor review ofthe October 11 order is denied.1
      With respect to the September 9 and September 16 orders, Case raises

several procedural and substantive arguments. These arguments lack merit.

       First, Case claims that the trial court lacked subject matter jurisdiction.

Subject matter jurisdiction is a broad concept, which can only be attacked when

the court has no power to entertain the controversy, as when the constitution or

legislature explicitly denies jurisdiction. In re Marriage of Major, 71 Wn. App.

531, 533, 859 P.2d 1262 (1993). Superior courts are courts of general

jurisdiction, with long-recognized "power to hear and determine all matters, legal
and equitable . . . except in so far as these powers have been expressly denied."
jd, (quoting State ex rel. Martin v. Superior Court of King County. 101 Wash. 81,
94, 172 P. 257(1918)).

       Case acknowledges the superior court's authority to hear family law

matters and particularly matters of child support. Brief ofAppellant at 18-19. Yet,
she argues that because the motion to dismiss the petition for modification of
support was initially set on the wrong calendar, the court lost the ability to hear
family law matters. Case cites no authority for the proposition thata court is
deprived ofjurisdiction by such a mechanism, and we reject the argument.



1Because we do not grant review ofthe October 11 order, we do not address Case's
assignments of error 10, 11, and 12, which relate to that orderonly.
                                             7
No. 70959-3-1/8

       Next, Case asserts that she was entitled to a default judgment because, in

her view, Triplett did not timely respond to the petition of modification. We

disagree. CR 12(a)(1) requires a defendant to file a responsive pleading within

20 days of personal service. Similarly, RCW 26.09.175(4) provides: "A

responding party's answer and worksheets shall be served and the answer filed

within twenty days after service of the petition or sixty days if served out of state.

A responding party's failure to file an answer within the time required shall result

in entry of a default judgment for the petitioner." Pursuant to CR 12(b)(6), a party

can satisfy the responsive pleading requirement by filing a motion for relief on the

basis of the plaintiff's failure to state a claim upon which relief can be granted.

       Here, Case served her petition to modify on Triplett on June 29, 2013.

Seventeen days later, on July 16, Triplett filed a motion to dismiss the petition, in
which she asserted as a basis for relief that Case had failed to "allege any

statutory factors required by RCW 26.09.170 to modify child support." CP at 51.
The motion essentially claimed, as in a motion pursuant to CR 12(b)(6), that as a

matter of law, Case had failed to state a claim upon which relief can be granted.

As such, the motion is a timely response to the petition. Case was not entitled to

a default judgment.

       Next, Case seems to argue that Triplett's motion to dismiss should have

been barred because, in Case's view, it was not filed in accordance with the




                                           8
No. 70959-3-1/9


court rules. Case cites CR 7(b)2 and LCR 7(b)3, which govern the filing of

motions and other papers in King County Superior Court. Case maintains that

Triplett merely filed a notice of hearing, without any memorandum requesting

relief from the court or stating grounds for such relief. She is mistaken.

        It is undisputed that Triplett filed a motion to dismiss in accordance with

the court rules on July 16, 2013. Case contends that the commissioner

dismissed this motion during the August 2 hearing, and that Triplett's subsequent

filing of a notice of hearing, without the moving papers, is insufficient. But, the

report of proceedings and the order from the August 2 hearing make it clear that

the commissioner reserved ruling on Triplett's motion to dismiss and merely

instructed Triplett to renote the motion on the trial by affidavit calendar. Case

cites no authority requiring a party who is merely rescheduling hearing on a




2CR 7(b) provides in relevant part:
        Motions and Other Papers.
        (1) How Made. An application to the court for an order shall be by motion which,
        unless made during a hearing or trial, shall be made in writing, shall state with
        particularity the grounds therefor, and shall set forth the relief or order sought.
        The requirement ofwriting is fulfilled if the motion is stated in a written notice of
        the hearing of the motion.

3 LCR 7(b) provides in relevant part:
        (4) Dates of Filing, Hearing and Consideration.
        (A) Filing and Scheduling of Motion. The moving party shall serve and file all
        motion documents no later than six court days before the date the party wishes
        the motion to be considered. A motion must be scheduled by a party for hearing
        on a judicial day. For cases assigned to a judge, if the motion is set for oral
        argument on a non-judicial day, the moving party must reschedule it with the
        judge's staff; for motions without oral argument, the assigned judge will consider
        the motion on the next judicial day.
No. 70959-3-1/10

previously filed motion to resubmit the moving papers. Accordingly, we reject her

argument.

      Case next argues that the trial court erred in dismissing her petition

without entering findings and facts and conclusions of law, which, in her view,

were required under CR 52. She is incorrect.

       CR 52(a)(5)(B) provides that findings of fact and conclusions of law are

not necessary for "decisions of motions under rules 12 or 56 or any other motion,

except as provided in rules 41(b)(3) and 55(b)(2)." Because Case's petition was
dismissed pursuant to a motion, and the motion was not a motion for involuntary
dismissal under CR 41(b)(3) or a default judgment under CR 55(b)(2), findings of

fact and conclusions of law were not required.

       Without citing any authority, Case argues that the trial court denied her
due process when it dismissed her petition before trial, without permitting her to
conduct discovery, submit evidence, or make argument. This argument lacks
merit. As previously discussed, Case's petition was dismissed pursuant to a
properly filed pretrial motion. And, to the extent that Case's alleged due process
violations stem from the commissioner's refusal to hear argument or evidence

during the August 2 hearing, we find no error because, as previously noted, the
commissioner did not rule on the merits of either Case's petition to modify or

Triplett's motion to dismiss.




                                         10
No. 70959-3-1/11

        Finally, Case asserts that the commissioner that heard the August 2

motion was biased and prejudiced against her because she is a transsexual

female.4 She contends that "the court engaged in demeaning epithets to

discriminate, intimidate, harass and publicly humiliate the appellant." Brief of

Appellant at 4-6, 27. She asserts that during the course of the hearing, the court

used language that demonstrated negative pronoun stereotyping, extreme

prejudice, and bias based on her sexual orientation.

        Canon 2.3(A) of the Code of Judicial Conduct (CJC) provides that a judge

"shall perform the duties ofjudicial office . .. without bias or prejudice." We will
not hesitate to admonish a judicial officer who violates of this provision. See,

e.g., In re Hammermaster. 139 Wn.2d 211, 985 P.2d 924 (1999) (ordering

censure and six-month suspension without pay of judge found to have repeatedly

violated canons of the CJC regarding the duty to be fair, impartial, and respectful

of litigants).

        Based on our review of the record in this case, however, we cannot

conclude that the trial court demonstrated bias against Case or otherwise treated

her disrespectfully. The record reveals thatthe court referred to Case as "sir"
twice on August 8 and three times on October 11. 8/2/13 Verbatim Report of
Proceedings (VRP) at 4:1, 5:11; 10/11/13 VRP at 7:10, 9:15, 9:23, 13:8. The


4Because the same commissioner presided over the hearings on August 2 and October 11, we
will consider Case's complaints regarding the latter hearing only insofar as they may inform our
review of the complaint ofjudicial misconduct in the August 2 proceeding.
                                                11
No. 70959-3-1/12


court promptly corrected itself after these occurrences and, at least once,

apologized to Case. 10/11/13 VRP at 7:12. Aside from these five occurrences,

the court repeatedly referred to Case as "Ms. Case" or "Ma'am." 8/2/13 VRP at

4:1, 5:12; 10/11/13 VRP at 2:20, 2:22, 3:14, 4:11, 4:25, 5:2, 5:4, 5:7, 6:2, 6:25,

7:12, 9:23, 11:13, 11:20, 12:15, 12:20, 13:22, 14:1, 14:6, 14:12. We find the

record, taken as a whole, including the court's efforts to promptly correct itself

when it misspoke, its apology to Case, and its favorable ruling on her request to

terminate the support obligation as to S.C, evinces no bias or prejudice against

Case or any disrespect toward her.

                                   Attorney Fees

       Case requests attorney fees pursuant to RCW 26.09.140 and RAP 18.1.

RCW 26.09.140 authorizes the court on appeal to order one party to pay the

reasonable attorney fees of the other, based upon the parties' financial

resources. RAP 18.1 sets forth the procedure in this court for obtaining such an

award. Case has complied with RAP 18.1(b) by arguing for fees in her brief. But

she has not complied with RAP 18.1(c) by filing an affidavit of financial need at

least 10 days before argument. Accordingly, Case's request is denied.
       Triplett requests attorney fees pursuant to RAP 18.9(a), which authorizes

the appellate courtto order a party or counsel who files a frivolous appeal to pay
sanctions, including an award of attorney fees and costs to the opposing party.

See Yurtis v. Phipps, 143 Wn. App. 680, 696, 181 P.3d 849 (2008) (citing


                                          12
No. 70959-3-1/13


Rhinehart v. Seattle Times. Inc.. 59 Wn. App. 332, 342, 798 P.2d 1155 (1990)).

An appeal is frivolous when it presents "no debatable issues upon which

reasonable minds might differ and ... is so devoid of merit that there is no

possibility of reversal." LutzTile. Inc. v. Krech. 136 Wn. App. 899, 906, 151 P.3d

219 (2007). We deny the request because the issues presented in this appeal

are not frivolous.


       Affirmed.




                                                   JuO^y/VAg^ L,J.
WE CONCUR:




                                                                     S!f
                                                            -^f




                                         13